      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK


____________________________________
                                    )
ERIC BURKE, CRAIG BARKER,           )
RICK CALTON, ARTHUR SALISBURY,      )
WILLIAM CORY TANNER, BRIAN          )
TANNER, and TONY WEAVER             )                                        5:19-CV-0902
                                                           CIVIL ACTION NO. ___________
on behalf of themselves and all     )                                        (MAD/ATB)
others similarly situated,          )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )
                                    )
BIMBO BAKERIES USA, INC. and,       )
BIMBO BAKERIES                      )
DISTRIBUTION, LLC                   )
      Defendants.                   )
____________________________________)


                               CLASS ACTION COMPLAINT


                                      INTRODUCTION

       1.     This is an action brought on behalf of individuals who are current and former

delivery drivers or “Distributors” of Defendants Bimbo Bakeries USA, Inc. and Bimbo Foods

Bakeries Distribution, LLC (together, “Bimbo” or “Defendants”) challenging the unlawful

misclassification of them as independent contractors instead of employees under the "N.Y. Lab.

Law § 862, et seq. (“The New York State Commercial Goods Transportation Industry Fair Play

Act”) from April 10, 2014 to the present. The above-named Plaintiffs assert claims as a class

action pursuant to Federal Rule of Civil Procedure 23, alleging that Defendants violated the New

York Labor laws by making unlawful deductions from their wages, failing to comply with the

record keeping and notice requirements of the N.Y.L.L., and failing to pay an overtime premium


                                               1
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 2 of 13




when Plaintiffs worked more than forty hours per week. Plaintiffs also assert claims individually

under the federal Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq.

                                           PARTIES

       2.     Plaintiff Eric Burke is an adult resident of Carthage, New York. Since

approximately 2006, Burke has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b and the FLSA.

       3.     Plaintiff Craig Barker is an adult resident of Watertown, New York. Since

approximately 2011, Barker has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b and the FLSA.

       4.     Plaintiff Rick Calton is an adult resident of Rensselaer Falls, New York. Since

approximately 2004, Calton has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b and the FLSA.

       5.     Plaintiff Arthur Salisbury is an adult resident of Watertown, New York. Since

approximately 2002, Salisbury has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b and the FLSA.

       6.     Plaintiff William Cory Tanner is an adult resident of Hammond, New York.

Since approximately 2017, Tanner has delivered breads and baked goods on behalf of

Defendants in New York. During the relevant time, he was Defendants’ employee as that term is

defined in N.Y. Lab. Law § 862-b and the FLSA.



                                                2
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 3 of 13




       7.      Plaintiff Brian Tanner is an adult resident of Watertown, New York. Since

approximately 2009, Tanner has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b and the FLSA.

       8.      Plaintiff Tony Weaver is an adult resident of Potsdam, New York. Since

approximately 2002, Weaver has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b and the FLSA.

       9.      The above-named Plaintiffs bring this action on their own behalf and on behalf of

a class of all drivers who have worked for Defendants in New York since April 10, 2014.

       10.     Defendant Bimbo Bakeries USA, Inc. is a corporate entity with its headquarters in

Horsham, Pennsylvania. Defendant Bimbo Bakeries USA, Inc. conducts business through

distribution facilities in New York, among other states.

       11.     Defendant Bimbo Foods Bakeries, LLC is corporate entity with its headquarters

in Horsham, Pennsylvania. It conducts business through distribution facilities in New York,

among other states.

       12.     Defendants are engaged in interstate commerce and employ individuals engaged

in interstate commerce and are therefore covered by the FLSA, and they are “employers” as that

term is defined under the New York Fair Play Act.

                                JURISDICTION AND VENUE

       13.     The Court has original jurisdiction over the FLSA claims asserted in this matter

pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331.




                                                 3
       Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 4 of 13




        14.      The Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

        15.      Venue in this forum is proper pursuant to 28 U.S.C. §§ 1391(a) and (c), because

both Defendants conduct business in New York and are subject to personal jurisdiction in this

District.

                                                 FACTS

        16.      The business of Defendants and their affiliates consists of manufacturing,

delivering, and selling breads and baked goods to grocery stores and other outlets across the

United States under the brand names Sara Lee, Nature’s Harvest, and others.

        17.      Defendants are commercial goods transportation contractors as that term is

defined under the Fair Play Act because they compensate licensed drivers such as Plaintiffs and

others to transport commercial goods in New York.

        18.      Defendants and their affiliates operate out of several terminals in this judicial

district, including warehouses in Watertown and Canton, New York.

        19.      Defendants and their affiliates have employed several hundred individuals in New

York since April 10, 2014 to deliver these products and stock the shelves at certain stores.

        20.      Plaintiffs and other individuals who perform this work are designated as independent

contractors, as opposed to employees of Defendants. They are referred to by Defendants as

Distributors (“Distributors”).

        21.      Bimbo asserts on its website that it is the “[o]nly commercial bakery manufacturer

to serve all 50 states,” and that it is “a leader in the baking industry, known for its category

leading brands, innovative products, freshness and quality,” and that it “operates more than 60




                                                    4
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 5 of 13




bakeries, employs more than 22,000 associates and distributes products through 11,000 sales

routes throughout the United States.”

       22.     Plaintiffs and other Distributors deliver Defendants’ baked goods and other Bimbo

products to retailers and other customers, thereby providing an integral service to the baked goods

business of Bimbo and its affiliates and performing their work within Defendants’ usual course

of business.

       23.     On a typical week, Distributors such as the named Plaintiffs work at least forty

hours per week delivering the baked goods for Defendants. This work mainly consists of driving

vehicles to stores within a territory designated by Bimbo, delivering Bimbo’s products to these

stores, and arranging the products on the shelves according to Bimbo’s display standards.

       24.     The duties of Plaintiffs and other Distributors entail operating commercial

vehicles to transport commercial goods within New York. Plaintiffs also operate vehicles

weighing less than 10,000 pounds for more than a de minimis period of time because, for

example, Plaintiffs and others often visit stores in their personal vehicles to drop off small orders

of products and to arrange displays.

       25.     Defendants treat Distributors as independent contractors, claiming that they are

not entitled to the protections of state and federal employment laws.

       26.     In addition, the use by Defendants of Distributors allows Defendants to reduce

their normal business expenses, and to reduce the burdens on their employees, and to shift those

burdens to Distributors without additional compensation and by deducting amounts from the

Distributors pay.

       27.     In order to work for Defendants, Plaintiffs and other Distributors were required to

pay a substantial sum of money to purchase purported “Distribution Rights” and then enter into a



                                                  5
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 6 of 13




“Distributor Agreement” with Defendants. Most Distributors finance these purchases through loans

facilitated by Defendants.

        28.    The terms and conditions of each Distributor’s Distributor Agreement are the

same in all material respects.

        29.    The Distributor Agreements are adhesion contracts drafted exclusively by

Defendants. Defendants do not negotiate the material terms of the Distributor Agreements with

the Distributors, who are required to sign the agreements on a “take-it-or-leave-it” basis. The

Distributor Agreements purport to classify the Distributors as “independent contractors,” even

though they are employees pursuant to the Fair Play Act, N.Y. Lab. Law § 862, et seq., and the

FLSA.

        30.    Through the Distributor Agreements and other policies, Defendants have the right

to control, and in fact exercise substantial control over the work performed by the Distributors.

        31.    The control retained and exercised by Defendants includes, but is not limited to,

the fact that Defendants:

        a.     Employ managers who have supervisory and disciplinary authority over
               the Distributors.

        b.     Determine the prices for all food products, negotiate those prices directly
               with retail outlets without Plaintiffs’ involvement; require the Distributors
               to comply with its policies and procedures governing, among other things,
               the ordering of products, the frequency of deliveries and removal of stale
               product, and the manner in which delivery drivers must conduct
               themselves.

        c.     Require Distributors to display product according to its requirements, and
               travel to stores and other retail locations to review displays to ensure
               Distributors’ compliance with these policies.

        d.     Require Distributors to obtain its express, prior approval before selling their
               routes or substituting another driver for their route.




                                                 6
       Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 7 of 13




        e.      Prohibit the Distributors from exercising independent business judgment
                regarding the services they perform and the locations at which they perform these
                services. For example, Distributors are prohibited from discontinuing deliveries
                to certain stores, even if the deliveries are no longer profitable.

        f.      Prohibit Distributors from participating in activity considered competitive to
                Defendants and their affiliates.

        32.     Defendants also deduct various amounts from the pay of Plaintiffs and other

Distributors. For example, Defendants make substantial deductions from Distributors’ pay for

“loan” payments related to the purchase of the Distribution Rights, insurance premiums, and

numerous other charges.

        33.     The Distributors and Defendants are engaged in the same usual course of

business: the sale and distribution of baked goods.

        34.     The Distributors are not customarily engaged in an independently established

trade, occupation, profession, or business of the same nature as the services they provide to

Defendants. Based on all the hours that Defendants require Plaintiffs to spend making deliveries

and servicing their territories, there is little or no time left for Plaintiffs to make deliveries for

any other company besides Defendants. In addition, Defendants restrict Distributors from

engaging in various activities that could be “competitive” to Defendants. As a result, the

Plaintiffs and Distributors are economically dependent on Defendants.

        35.     Plaintiffs and other drivers are not “separate business entities” as that term is

defined in the Fair Play Act because, among other reasons, Plaintiffs are not permitted to provide

their delivery services to others and they are not free from Defendants’ control.

        36.     Defendants also require Plaintiffs and other Distributors to assume many of

Defendants’ general business expenses. For example, Defendants require Distributors to pay for



                                                    7
        Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 8 of 13




gasoline and all vehicle lease, insurance, and maintenance expenses, and Defendants do not

provide workers’ compensation insurance to Plaintiffs and other Distributors.

        37.       Plaintiffs and other Distributors often work more than forty hours per week, and

they do not receive any overtime premium or additional pay for those hours worked over forty.

        38.       Defendants’ misclassification of its delivery drivers as independent contractors

and the additional violations of New York law and the FLSA described above were willful and

undertaken in bad faith.

                                 CLASS ACTION ALLEGATIONS

        39.       Plaintiffs bring this action under Federal Rule of Civil Procedure 23 on behalf of

all individuals who, either individually or through a corporate entity, personally deliver or have

delivered Defendants’ products in New York pursuant to a Distributor Agreement since April 10,

2014.

        40.       The members of the class are so numerous that joinder of all of them is

impracticable, and treatment of a class action is the superior method to adjudicate the class

members’ claims. Upon information and belief, there are approximately fifty members of the

putative class.

        41.       There are issues of law and fact common to all class members because

Defendants have misclassified them as independent contractors rather than as employees and

have unlawfully deprived them of the wage treatment and benefits accorded employees. These

questions of law and fact predominate over any questions affecting only individual class

members.

        42.       The named plaintiffs and class counsel will fairly and adequately represent the

interests of the class.



                                                   8
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 9 of 13




                                               COUNT I

      FAIR LABOR STANDARDS ACT – FAILURE TO PAY OVERTIME WAGES
                        (INDIVIDUAL CLAIMS)

       43.     Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

       44.     Plaintiffs routinely worked in excess of forty (40) hours per workweek for

Defendants.

       45.     Defendants failed to pay Plaintiffs at the rate of one-and-a-half times their regular

rate of pay for all hours worked in excess of forty hours weekly as required by section 7(a) of the

FLSA, 29 U.S.C. § 207(a).

       46.     Plaintiff are entitled to back wages at the rate of one-and-a-half times their regular

rate of pay for all overtime hours worked in excess of forty hours per week, pursuant to section

16(b) of the FLSA, 29 U.S.C. § 216(b). The failure of Defendants to compensate Plaintiff and

the members of the Plaintiff class for overtime work as required by the FLSA was knowing,

willful, intentional, and done in bad faith.

       47.     Plaintiff are also entitled to liquidated damages equal to the amount of unpaid

overtime compensation due to them under the FLSA, pursuant to section 16(b) of the FLSA, 29

U.S.C. § 216(b).

       48.     Plaintiff are also entitled to an award of reasonable attorneys’ fees and costs

incurred in prosecuting this action, pursuant to 29 U.S.C. § 216(b).


                                     COUNT II
               N.Y LABOR LAW § 193 - UNLAWFUL WITHHOLDING AND
                           DEDUCTIONS FROM WAGES
                        (INDIVIDUAL AND CLASS ACTION)

       49.     Plaintiffs repeat and reallege each and every allegation above as if restated herein


                                                  9
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 10 of 13




verbatim.

       50.     Plaintiffs and other putative class members are Defendants’ employees, as defined

by N.Y. Lab. Law § 862 (the New York State Commercial Goods Transportation Industry Fair

Play Act).

       51.     Defendants routinely diverted, withheld, and deducted amounts from the wages of

Plaintiffs and other Distributors.

       52.     These deductions constituted a violation of N.Y. Lab. Law § 193.



                                 COUNT III
    N.Y. LABOR LAW § 195 - NOTICE AND RECORD-KEEPING REQUIREMENT
                                VIOLATION
                     (INDIVIDUAL AND CLASS ACTION)

       53.     Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

       54.     Plaintiffs and other putative class members are Defendants’ employees, as defined

by N.Y. Lab. Law § 862 (the New York State Commercial Goods Transportation Industry Fair

Play Act).

       55.     Defendants failed to supply Plaintiff and the Class with a notice as required by

N.Y. Lab. Law § 195, in English or in the language identified by Plaintiff and other similarly

situated drivers as their primary language, containing their rate or rates of pay and basis thereof,

whether paid by the hour shift, day, week, salary, piece, commission, or other; hourly rate or

rates of pay and overtime rate or rates of pay if applicable; the regular pay day designated by the

employer in accordance with N.Y. Lab. Law § 191; the name of the employer; any “doing

business as” names used by the employer; the physical address of the employer’s main office or

principal place of business, and a mailing address of different; the telephone number of the


                                                10
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 11 of 13




employer; plus such other information as the commissioner deems material and necessary.

       56.     Defendants failed to supply Plaintiff and the Plaintiff Class with an accurate

statement of wages as required by N.Y. Lab. Law § 195, containing the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof; whether paid by the hour, shift, day, week,

salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime rate or

rates of pay if applicable; the number of hours worked, including overtime hours worked if

applicable; deductions; and net wages.

       57.     Plaintiff and other similarly situated drivers are entitled to damages of $50 for

each workweek that Defendants failed to provide a wage notice, or a total of $2,500 per class

member, and damages of $100 for each workweek that Defendants failed to provide accurate

wage statements, or a total of 2,500 per class member, as provided for by N.Y. Lab. Law § 198,

reasonable attorneys’ fees, costs, and injunctive and declaratory relief.


                                     COUNT IV
       N.Y. LABOR LAW § 650, et seq. – FAILURE TO PAY OVERTIME WAGES
                     (INDIVIDUAL AND CLASS ACTION)

       58.     Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

       59.     Plaintiffs and other putative class members are Defendants’ employees, as defined

by N.Y. Lab. Law § 862 (the New York State Commercial Goods Transportation Industry Fair

Play Act).

       60.     Plaintiffs and the members of the proposed Rule 23 class routinely worked in

excess of forty (40) hours per workweek for Defendants.

       61.     Defendants failed to pay Plaintiffs and the members of the proposed Rule 23 class


                                                 11
      Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 12 of 13




at the rate of one-and-a-half times their regular rate of pay for all hours worked in excess of forty

hours weekly as required by New York Labor Law § 650, et seq., and the supporting New York

State Department of Labor Regulations.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs asks this honorable Court to enter the following relief:

       a.      An Order certifying a class of all individuals who, either individually or through a
               corporate entity, personally deliver or have delivered Defendants’ products in
               New York pursuant to a Distributor Agreement since April 10, 2014, pursuant to
               Fed. R. Civ. P. 23;

       b.      An award of damages for all unpaid wages, expenditures, costs, deductions,
               benefits, or other losses resulting from Defendants’ misclassification, as described
               above;

       c.      Statutory liquidated damages, pursuant to New York law and the FLSA;

       d.      Attorneys’ fees and costs; and

       e.      Such other legal and equitable relief as the Court deems just and proper.




                                                 12
Case 5:19-cv-00902-MAD-ATB Document 1 Filed 07/23/19 Page 13 of 13




                              ERIC BURKE, CRAIG BARKER,
                              RICK CALTON, ARTHUR SALISBURY,
                              WILLIAM CORY TANNER, BRIAN
                              TANNER, and TONY WEAVER,
                              on behalf of themselves and all
                              others similarly situated,

                              By their Attorneys,


                              /S/ SAMUEL A. ALBA, ESQ.                .

                              Samuel A. Alba, Esq.
                              FRIEDMAN & RANZENHOFER, P.C.
                              74 Main Street
                              PO Box 31
                              Akron, NY 14001
                              (716)-542-5444
                              Sam@legalsurvival.com

                              Harold L. Lichten, pro hac vice anticipated
                              Matthew W. Thomson, pro hac vice anticipated
                              LICHTEN & LISS-RIORDAN, P.C.
                              729 Boylston St., Suite 2000
                              Boston, MA 02116
                              (617) 994-5800
                              hlichten@llrlaw.com
                              mthomson@llrlaw.com




                                13
